Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-21, 23-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. US 10686563 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim(s) 1 of the instant application merely broaden the scope of claim(s) 1 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 2 of the instant application is substantively the same and/or readily derivable from patent claim 2
Claim 3 of the instant application is substantively the same and/or readily derivable from patent claim 3
Claim 4 of the instant application is substantively the same and/or readily derivable from patent claim 1
Claim 6 of the instant application is substantively the same and/or readily derivable from patent claim 4
Claim 7 of the instant application is substantively the same and/or readily derivable from patent claim 5
Claim 8 of the instant application is substantively the same and/or readily derivable from patent claim 6
Claim 9 of the instant application is substantively the same and/or readily derivable from patent claim 7
Claim 10 of the instant application is substantively the same and/or readily derivable from patent claim 8
Claim 11 of the instant application is substantively the same and/or readily derivable from patent claim 9
Claim 12 of the instant application is substantively the same and/or readily derivable from patent claim 10
Claim 13 of the instant application is substantively the same and/or readily derivable from patent claim 11
Claim 14 of the instant application is substantively the same and/or readily derivable from patent claim 1
Claim 15 of the instant application is substantively the same and/or readily derivable from patent claim 12
Claim 16 of the instant application is substantively the same and/or readily derivable from patent claim 13
Claim 17 of the instant application is substantively the same and/or readily derivable from patent claim 14
Claim(s) 18 of the instant application merely broaden the scope of claim(s) 15 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim(s) 19 of the instant application merely broaden the scope of claim(s) 16 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 20 of the instant application is substantively the same and/or readily derivable from patent claim 16
Claim 21 of the instant application is substantively the same and/or readily derivable from patent claim 16
Claim 23 of the instant application is substantively the same and/or readily derivable from patent claim 17
Claim 24 of the instant application is substantively the same and/or readily derivable from patent claim 18
Claim 25 of the instant application is substantively the same and/or readily derivable from patent claim 19
Claim 26 of the instant application is substantively the same and/or readily derivable from patent claim 20
Claim 27 of the instant application is substantively the same and/or readily derivable from patent claim 21
Claim 28 of the instant application is substantively the same and/or readily derivable from patent claim 22
Claim 29 of the instant application is substantively the same and/or readily derivable from patent claim 23
Claim 30 of the instant application is substantively the same and/or readily derivable from patent claim 24
Claim 31 of the instant application is substantively the same and/or readily derivable from patent claim 16
Claim 32 of the instant application is substantively the same and/or readily derivable from patent claim 25
Claim 33 of the instant application is substantively the same and/or readily derivable from patent claim 26
Claim 34 of the instant application is substantively the same and/or readily derivable from patent claim 27
Claim 35 of the instant application is substantively the same and/or readily derivable from patent claim 28
Claim 36 of the instant application is substantively the same and/or readily derivable from patent claim 29
Claim(s) 37 of the instant application merely broaden the scope of claim(s) 30 of the patent.  It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5, 7-22, 24-37 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20160226643 A1 to Mallik; Siddhartha et al.

Re: Claim(s) 1, 18, 19, 37
Mallik discloses a method for receiving, at a receiver, a partial retransmission from a sender (Fig. 4), 

receiving the second transmission (Fig. 4 – 420); 
and decoding the retransmitted data at the determined location within the second transmission  (Fig. 4 – 430)
Mallik does/do not appear to explicitly disclose determining, based on a mapping indicator indicating the subset of the plurality of symbols of the TTI, a location of the retransmitted data within the second transmission.
However, attention is directed to Mallik which implies said limitation (0070 - the base station 105 may send a control message in a control channel which indicates the composition of the transport block.  0074 and Fig. 3 - base station 105-a may indicate to UE 115-a which RV segments are present in a transport block. In some examples, this may take the form a four (4) bit mask included in a PDCCH message).  The Examiner points out that information regarding the composition of the transport block along with a mask indicating what data is included in the transport block (i.e. new data and/or redundancy data) implicitly describes the location of retransmitted data within the transport block.
Mallik further discloses a wireless device comprising a transceiver and processing circuitry (Figs. 5 and 6), a method of performing partial retransmission (Fig. 4) and a 

Re: Claim(s) 2
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the control information message comprises a Downlink Control Information, DCI, message (0068-0070).

Re: Claim(s) 3
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the control information message identifies what portion of the first transmission is being retransmitted (0094 - the receiver 505 may receive a control message for the TTI including an indication of which redundancy version segments are included in the transport block).

Re: Claim(s) 4, 21
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the mapping indicator is included in the received control information message (0070 - the base station 105 may send a control message in a control channel which indicates the composition of the transport block. 0074 - base station 105-a may indicate to UE 115-a which RV segments are present in a transport block. In some examples, this may take the form a four (4) bit mask included in a PDCCH message).

Re: Claim(s) 5, 22
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the mapping indicator is received separately from the control information message (see rejection of claim 4).  The Examiner points out that the mask is sent in a control message, however it is not specific as to whether this is the same control message or a second control message.  Given that the only possibilities for transmission of the mapping indicator would be either with or separate from the control message, it would have been obvious to one of ordinary skill in the art to have tried either option.

Re: Claim(s) 7, 24
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the mapping indicator indicates that the retransmitted data will occupy contiguous locations within the second transmission (Fig. 3 and 0074).

Re: Claim(s) 8, 25
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the mapping indicator indicates that the retransmitted data will be distributed throughout the second transmission (Fig. 3 and 0074).

Re: Claim(s) 9, 26
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the mapping indicator identifies what portion of the first transmission is being retransmitted (0070 and 0094).

Re: Claim(s) 10, 27
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the mapping indicator identifies one mapping from among a plurality of mappings, each mapping identifying at least one of: a location of the retransmitted data within the second transmission; and what portion of the first transmission is being retransmitted (0070 and 0094).

Re: Claim(s) 11, 28
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the control information message or the mapping indicator includes a combination instruction that indicates whether the retransmitted data will replace the originally transmitted data or will be soft combined with the originally transmitted data (0066-0067 - incorrectly received data may be stored in a buffer and combined with subsequent transmissions to improve the overall likelihood of successfully decoding the data.  0089-0090 – update HARQ state and decode first and second CBCs).

Re: Claim(s) 12, 29
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the combination instruction comprises a redundancy version (0087).

Re: Claim(s) 13, 30
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the receiver comprises a wireless device or user equipment (Fig. 4 and 0084).

Re: Claim(s) 14, 31
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the first transmission comprises a transport block and the portion of the first transmission comprises a code block or a code block group (0045-0046 - base station may define a transport block … a base station transmits transport block data to a UE.  0070 - wireless devices such as a base station 105 and a UE 115 may exchange data using MAC layer units known as transport blocks).

Re: Claim(s) 15, 32
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the receiver indicates unsuccessful reception of a portion or portions of a transmission via transmitting a Hybrid Automatic Repeat Request, HARQ, feedback (0071).

Re: Claim(s) 16, 33
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the HARQ feedback comprises multiple bits per transport block (0082).

Re: Claim(s) 17, 34
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the multiple bits are used to signal a HARQ Acknowledgement, ACK, or Negative ACK, NACK, per transport block or per code block (0082).

Re: Claim(s) 20
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses all the limitations of claim 20 as analyzed in the rejection of claim 1.

Re: Claim(s) 35
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the sender comprises a network node (Fig. 4 – 0084).

Re: Claim(s) 36
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.
Mallik further discloses wherein the network node comprises a radio access node (Fig. 4 – 0084).

Claim(s) 6, 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Mallik as applied to claim 1 above, and further in view of US 20110041027 A1 to Fong; Mo-Han et al.

Re: Claim(s) 6, 23
Mallik discloses those limitations as set forth in the rejection of claim(s) 1 above.  
Mallik does/do not appear to explicitly disclose wherein the mapping indicator indicates that the retransmitted data will occupy a same location or locations in the second transmission as the originally transmitted data occupied in the first transmission.
However, attention is directed to Fong which discloses said limitation (0006 - Unicast HARQ can alternatively be fully synchronous. In this case, the MCS scheme for transmissions (first and all retransmissions) is the same, resource allocation (location) remains the same for first and all retransmissions (the transmission location must be the same as the first transmission). The transmission interval is fixed, and assignment signaling is required only for the first transmission).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Mallik invention by employing the teaching as taught by Fong to provide the ability for the mapping of the original transmission and the subsequent retransmission to the be the same.  The motivation for 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415